Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 1 of 11 PageID #: 465




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION


 KEVIN SADLER,                                                                     Plaintiffs
 JUDE EDELEN, AND
 MICHAEL KRIMM

 v.                                                  Civil Action No. 3:17-CV-328-RGJ-CHL



 GENERAL ELECTRIC COMPANY                                                           Defendant.

                                            * * * * *

                          MEMORANDUM OPINION AND ORDER

        Defendant, General Electric Company (“GE” or the “Company”) moved to compel

 arbitration (“Motion”) [DE 24]. The parties fully briefed the motion. [DE 30; DE 34]. The Court

 granted GE’s motion as to Plaintiff, Jude Edelen (“Edelen”), but denied GE’s motion as to

 Plaintiffs Kevin Sadler (“Sadler”), and Michael Krimm (“Krimm”)(collectively “Plaintiffs”). [DE

 43]. The Court granted Plaintiffs’ request for an evidentiary hearing [DE 30; DE 43] and held an

 evidentiary hearing regarding Sadler and Krimm. [DE 70, Hrg. Trans.]. The parties filed proposed

 findings of fact and conclusions of law. [DE 73, DE 74]. The parties then filed responses. [DE 75,

 DE 76]. The matter is ripe. For the reasons below, the Court compels Sadler and Krimm to arbitrate

 their claims.

                                       I. BACKGROUND

        The Court held an evidentiary hearing to determine whether Sadler and Krimm agreed to

 “Solutions,” a GE alternative dispute resolution procedure. [DE 43, DE 70 Dec. 15, 2020 Hearing

 Transcript (“Trans.”)]. The Court heard testimony from Judy Bidwell (“Bidwell”), Senior Director

 of Human Resources for the technology organization at GE Appliances, Plaintiff Sadler, and,


                                                 1
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 2 of 11 PageID #: 466




 Plaintiff Krimm. [DE 70]. Since the beginning of this litigation and through the evidentiary

 hearing, both parties believed Kentucky law controlled the arbitration agreement and argued

 Kentucky law in their briefs. Plaintiffs raised for the first time in post-hearing briefs that the

 arbitration agreement contains a choice of laws provision that requires New York law. [DE 74 at

 445]. GE does not dispute that the choice of law provision is valid and that New York law applies.

 [DE 75].

                                     II. FINDINGS OF FACT

        Sadler and Krimm worked for GE Home and Appliances division as lab technicians. [DE

 70 at 54, 76]. Sadler has been with GE since 1992. [DE 70 at 379]. GE has employed Krimm since

 1987. [DE 70 at 76]. GE employed Sadler and Krimm in the Appliance Division, part of GE’s

 Consumer & Industrial Division. [DE 70 at 358-59]. In 2010, GE’s Consumer & Industrial

 Division became known as GE Home & Business Solutions. [DE 70, Exh. 3, Appx. A, p. 24].

        Since 1998, GE has had an alternative dispute resolution policy that has applied to various

 segments of its business and various individuals. [DE 70 at 352:15-24; Exh. 1]. In 2009, GE

 expanded its alternative dispute resolution policy known as “Solutions” to apply to more

 employees. [DE 70 at 359, Exh. 4, Email from Greg Capito]. Solutions provides a four-step process

 for a “formal and quick and fair and efficient review” of an employee’s concern. Id. The fourth

 step of the Solutions policy requires arbitration of any claims or disputes. [DE 70 at 352]. Solutions

 states that “Covered Employees and the Company are not allowed to litigate a Covered Claim in

 any court,” except for preliminary injunctions or temporary restraining orders. [DE 70, Exh. 4 at

 7]. Under the agreement, parties must follow the procedure laid out in Solutions, which includes

 arbitration, and mutually binds both GE and the covered employees. Id.




                                                   2
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 3 of 11 PageID #: 467




        General Electric required employees to agree to Solutions as a condition of continued

 employment, as with its other policies such as workplace violence policy, Code of Conduct,

 invention policy on proprietary information, sexual harassment prevention training policies, and

 conflict of interest policies. [DE 70 at 362-64].

        In April 2009, Greg Capito, General Electric’s Vice-President of Human Resources for its

 Consumer & Industrial Division, sent an email announcing that General Electric was expanding

 Solutions to apply to all “non-represented” employees, that is, employees who were not members

 of General Electric’s unionized workforce. [DE 70, Exh. 3]. Capito advised that an email would

 issue to all participating employees directing them to access the online “myLearning” Solutions

 training. [DE 70 at 356, 358, Exh. 3].

        General Electric requires employees to review and acknowledge new policies through an

 online system known as the Learning Management System. [DE 70 at 360]. The Learning

 Management System is a portal where new policies and updated policies are published and where

 online trainings about those policies are housed. [DE 70 at 360, 397-98, 414-15]. GE assigns

 trainings and policy acknowledgements in the Learning Management System to employees and

 the employees then receive an email notification directing them to log in to the Learning

 Management System to complete the training, acknowledge the policy, or both. [DE 70 at 360,

 399-400]. To access materials in the Learning Management System, employees must log in with

 their unique employee identification number and their individualized password. [DE 70 at 360-

 61]. Employees set their own private passwords. [DE 70 at 360, 399-400].

        The 2009 Solutions applied to various different employees and for purposes of this matter

 it applied to the following:




                                                     3
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 4 of 11 PageID #: 468




        GE Consumer & Industrial

        All GE Consumer & Industrial employees in Senior Professional band positions
        and below who are classified by the Company as exempt, and non-exempt salaried
        employees, who are either working in the United States or who are U.S. citizens
        working outside the United States are covered by this Solutions procedure effective
        July 1, 2009, with the exception of the following categories of employees who will
        continue to be covered by the GE Consumer & Industrial alternative dispute
        resolution program applicable to their employment: (1) GE Consumer & Industrial
        hourly employees who were employed by GE Consumer & Industrial prior to
        November 30, 2008; (2) employees in Senior Professional band and below
        positions who were employed by the Company prior to December 1, 2008, and who
        (a) are notified in writing, by the Company, that the employee can opt out of
        Solutions between April 29, 2009 and June 30, 2009 and; (b) do opt out of Solutions
        pursuant to the Company’s procedures between April 29, 2009 and June 30, 2009.

 [DE 70, Exh. 2 2009 Solutions Policy, Appx. A]. The 2009 Solutions Policy applied to “[a]ll GE

 Consumer & Industrial employees in Senior Professional band positions and below who are

 classified by the Company as exempt, and non-exempt salaried employees” and it was “effective

 July 1, 2009.” But the 2009 Solutions Policy did not apply to certain “hourly employees.” It also

 did not apply to employees in “Senior Professional band and below positions” who GE notified in

 writing by the company that the employee can opt out between certain dates and does in fact opt

 out during those dates.

        The 2009 Solutions Policy has a “Governing Law” provision which states: “[t]his

 Agreement shall be construed, interpreted and applied in accordance with the law of the State of

 New York, without regard to choice of law principles.” [DE 70, Exh. 2, 2009 Solutions Policy at

 10]. The 2009 Solutions Policy states in relevant part:

        Entire Agreement

        This procedure constitutes the sole agreement between the Company and its
        employees concerning the requirements of Solutions and may not be modified by
        written or oral statements of any Company representative except as set forth in
        Section II.C above. If there are conflicts between the requirements of this
        procedure and other Company policies, procedures, publications or statements by



                                                  4
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 5 of 11 PageID #: 469




        Company representatives regarding matters addressed by this procedure, the
        requirements of this procedure control.

 [DE 70, Exh. 2, 2009 Solutions Policy at 3].

         In 2010, GE’s Consumer & Industrial Division became known as GE Home & Business

 Solutions. [DE 70, Exh. 3, Appx. A at 24]. The 2010 version of Solutions applies for purposes of

 this matter as follows:

        GE Home & Business Solutions

        All GE Home & Business Solutions employees* in Senior Professional band
        positions and below who are classified by the Company as exempt, non-exempt
        salaried, and all non-represented hourly employees, who are either working in the
        United States or who are U.S. citizens working outside the United States are
        covered by this Solutions procedure effective on the date of their acknowledgement
        of the program. All former GE Consumer & Industrial employees and employees
        formerly with GE Enterprise Solutions in the Intelligent Platforms business, remain
        covered by Solutions. The following categories of employees will continue to be
        covered by the former GE Consumer & Industrial Alternative Dispute Resolution
        Program applicable to their employment: (1) former GE Consumer & Industrial
        hourly employees who were employed by GE Consumer & Industrial prior to
        November 30, 2008; (2) employees in Senior Professional band and below
        positions who were employed by the Company prior to December 1, 2008, and who
        (a) are notified in writing, by the Company, that the employee can opt out of
        Solutions between April 29, 2009 and June 30, 2009 and; (b) do opt out of Solutions
        pursuant to the Company’s procedures between April 29, 2009 and June 30, 2009.

        *Except for those employees who opted out of Solutions in 2009.

 [DE 70, Exh. 4 2010 Solutions Policy at Appx A]. The 2010 Solutions Policy applied to “[a]ll GE

 Home & Business Solutions employees* in Senior Professional band positions and below who are

 classified by the Company as exempt, and non-exempt salaried employees” but rather than being

 effective on an express date, it was “effective on the date of their acknowledgement of the

 program.” As with the previous policy, the 2010 Solutions Policy did not apply to certain “hourly

 employees.” It also did not apply to employees in “Senior Professional ban and below positions”




                                                5
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 6 of 11 PageID #: 470




 who were notified in writing by the company that the employee can opt out between certain dates

 and does in fact opt out during those dates.

         The 2010 Solutions Policy has a “Governing Law” provision which states: “[t]his

 Agreement shall be construed, interpreted and applied in accordance with the law of the State of

 New York, without regard to choice of law principles.” [DE 70, Exh. 4 2010 Solutions Policy at

 10]. The 2010 Solutions Policy states:

         Entire Agreement

         This procedure constitutes the sole agreement between the Company and its
         employees concerning the requirements of Solutions and may not be modified by
         written or oral statements of any Company representative except as set forth in
         Section II.C above. If there are conflicts between the requirements of this
         procedure and other Company policies, procedures, publications or statements by
         Company representatives regarding matters addressed by this procedure, the
         requirements of this procedure control.

 [DE 70, Exh. 4, 2010 Solutions Policy at 3].

         GE directed employees at Appliance Park to acknowledge Solutions through the Learning

 Management System. [DE 70 at 351, Exh. 3]. GE made Solutions available to all employees

 through GE’s intranet along with other Human Resources policies and information. [DE 70 at 366-

 67].

         GE classified Plaintiffs Sadler and Krimm as non-exempt salaried employees. [DE 70 at

 351, 379-80, 384, 387-88]. Sadler and Krimm are not members of the labor union. [DE 70 at 393-

 94,    414].   They   do   not    clock   in   or       clock   out,   but   work   from   an   office

 setting in a lab and work as needed to complete their assignments. [DE 79 at 384, 413].

         GE’s records show that Sadler completed the Solutions training on August 26, 2009. [DE

 70 at 403-04, Exh. 5 Sadler Learning Management Systems history]. Sadler does not recall

 completing this training. Id. But Sadler does recall receiving email notifications about training and



                                                     6
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 7 of 11 PageID #: 471




 completing various training through the GE Learning Management System, using his unique

 employee identification number and password to access trainings. [DE 398-400, 403-04].

        GE does not have records that show that Krimm completed the Solutions training. Krimm

 recalls receiving emails about training and completing trainings online through the GE Learning

 Management System, but does not recall completing any specific training, including training on

 alternative dispute resolution. [DE 70 at 415-420]. Krimm described these trainings as, “push a

 button, get the video going. You can go over and read a book while the video’s playing and then

 when the video’s done you click and say ‘I did it’. . . It depends on whether you want to sit there

 and do it or not.” [DE 70 at 417]. Krimm continued working for GE after 2009 and remains

 employed with GE’s successor company GE Appliances, a Haier Company. [DE 70 at 412]. Before

 her testimony, Bidwell review GE documents as to how many lab technicians had reviewed and

 acknowledged Solutions before Appliance Park was sold to Haier. [DE 70 at 371]. GE’s reporting

 documents show that of 50 lab technicians, 47 had acknowledged Solutions. Id. at 372. Krimm

 was one of the three that did not appear to have acknowledged solutions.

                                 III. CONCLUSIONS OF LAW

        Whether the parties entered into an arbitration agreement is controlled by state contract

 law. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995). GE’s choice of laws

 provision provides the agreement will be controlled by New York law. The parties agree on this

 point. Thus, the Court will apply New York law.

        Under New York principles of contract law, the party seeking to compel arbitration bears

 the burden of proving a valid arbitration agreement by a preponderance of the evidence.

 Progressive Cas. Ins. Co. v. C.A. Reaseguradora Nacional de Venezuela, 991 F.2d 42, 46 (2d Cir.

 1993). Once the moving party has met that burden, the party challenging an agreement must make



                                                 7
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 8 of 11 PageID #: 472




 “an unequivocal denial that the agreement had been made . . . and some evidence should [be]

 produced to substantiate the denial.” Interocean Shipping Co. v. Nat'l Shipping & Trading Corp.,

 462 F.2d 673, 676 (2d Cir. 1972) (citation omitted). See also, Barrows v. Brinker Rest. Corp., No.

 519-CV-144GLSATB, 2020 WL 1511077, at *2 (N.D.N.Y. Mar. 30, 2020) (citing Denney v. BDO

 Seidman, L.L.P., 412 F.3d 58, 67–68 (2d Cir. 2005)).

        The Court’s previous ruling that Solutions is supported by sufficient consideration does

 not change just because New York law governs the agreement. As under Kentucky law, New York

 courts find that continued employment constitutes sufficient consideration to render an arbitration

 agreement binding where the arbitration agreement is mutually binding. See Graham v. Command

 Sec. Corp., 46 Misc. 3d 1224(A), 13 N.Y.S.3d 850 (N.Y. Sup. 2014); see also See Hellenic Lines,

 Ltd. v. Louis Dreyfus Corp., 372 F.2d 753, 758 (2d Cir.1967) (holding that a party’s “promise to

 arbitrate was sufficient consideration to support [the other party's] promise to arbitrate”); Teah v.

 Macy's Inc., No. 11–CV–1356, 2011 WL 6838151, at *5 (E.D.N.Y. Dec. 29, 2011) (“There is

 clearly adequate consideration for the arbitration agreement, as it binds both parties to arbitrate

 their claims, and formed part of a valid employment agreement.”); Meyer v. Starwood Hotels &

 Resorts Worldwide, Inc., No. 00–CV–8339, 2001 WL 396447, at *1 (S.D.N.Y. Apr. 18, 2001)

 (“[In] a contract to arbitrate disputes respecting employment . . . the mutually binding nature of

 the arbitration clause constitutes valid consideration.”). The Court’s previous ruling [DE 43] about

 Edelen thus remains.

          As for Sadler and Krimm, the issue is whether they received Solutions. Under New York

 law, continued employment alone, without anymore, is enough to manifest assent to a modification

 of the terms of employment. Manigault v. Macy’s E., LLC, 318 F. App’x 6, 8 (2d Cir. 2009) citing

 Bottini v. Lewis & Judge Co., 211 A.D.2d 1006, 621 N.Y.S.2d 753, 754 (1995); see also Hanlon



                                                  8
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 9 of 11 PageID #: 473




 v. Macfadden Publ’ns, Inc., 302 N.Y. 502, 505–06, 99 N.E.2d 546 (1951); Waldman v.

 Englishtown Sportswear, Ltd., 92 A.D.2d 833, 460 N.Y.S.2d 552, 555 (1983).

        GE has shown by a preponderance of the evidence that both Sadler and Krimm received

 Solutions. Bidwell testified about how GE communicated Solutions to employees. Bidwell

 testified that GE announced in 2009 that Solutions would apply to all employees who were not

 members of GE’s union and that all participating employees would receive an email directing them

 to access the online learning system to complete training on Solutions. [DE 70 at 359-60]. GE

 assigns trainings and policy acknowledgements in the online learning system to employees and

 employees then receive an email notification directing them to log in to the online learning system

 to complete the training, acknowledge the policy, or both. [DE 70 at 360, 399-400]. GE directed

 employees at Appliance Park to acknowledge Solutions through the online learning system. [DE

 70 at 357]. Solutions was also accessible on GE’s intranet. [DE 70 at 366].

        Sadler received Solutions and completed online training on Solutions on August 26, 2009.

 [DE 70 at 369-71, 403-04, Exh. 5]. Sadler continued to work for GE. [DE 70 at 389]. Sadler’s

 inability to recall this training does change this outcome. See Daniels v. Aaron’s, Inc., No. 19-CV-

 6421 (CJS), 2020 WL 5810018, at *5 (W.D.N.Y. Sept. 30, 2020) (“under New York law, Daniels’

 failure to recall signing the arbitration agreement does not absolve him from his contractual

 obligations, or necessarily create a triable issue of fact” where employer provided sworn

 declaration of human resources manager, thoroughly explaining the process for the arbitration

 agreement, and employee electronically signed an acknowledgment of same). GE has established

 by a preponderance of the evidence that Sadler received notice of Solutions. It is undisputed GE

 continued to employee Sadler after notifying him of Solutions. Sadler is thus subject to the

 arbitration agreement.



                                                  9
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 10 of 11 PageID #: 474




          Krimm says he never had training in dispute resolution. [DE 70 at 420]. Krimm is familiar

  with the online learning system and received emails about required online trainings. [DE 70 at

  414-17]. Krimm testified that he completed various trainings online. Id. Krimm does not recall

  the specifics of any trainings. Id. He testified that “you just watch a video . . . most but a lot of its

  not even interactive. You can just push a button, get the video going. You can go over an reach a

  book while the video’s playing and then when the video’s done you can click and say ‘I did it’ or

  if there’s question s and you think that you can get through it, you don’t have to sit there and watch

  the video, so, I mean, it’s – you know, training or whatever.” Id. at 417. Krimm was employed

  by GE for six or seven years after GE implemented Solutions. [DE 70 at 412].

          The Court finds Krimm’s assertion that he did not receive notice of Solutions unsupported

  by the evidence, insufficient to raise a genuine issue material fact, and without merit. Brown v. St.

  Paul Travelers Companies, Inc., 331 F. App’x 68, 70 (2d Cir. 2009) (“[w]e agree with the District

  Court that ‘[p]laintiff's statement, that she has no recollection or record of receiving the employee

  handbook and arbitration policy, despite the fact that it was distributed on at least six occasions

  during her employment, is . . . not sufficient to raise a genuine issue of material fact.’”). GE

  provided testimony about how Solutions was communicated to its employees. Krimm has

  completed various online trainings but could not recall any details on any training he has

  completed. GE has shown by a preponderance of the evidence that Krimm was on notice of

  Solutions. And under New York law, whether or not Krimm completed the online training, his

  continued employment was enough to acknowledge and accept a modification to the terms of his

  employment. Accordingly, the Court finds that Krimm is subject to the arbitration agreement.

          Finally, Sadler and Krimm do not fall into either of the exceptions to Solutions. As to the

  exception for “hourly employees,” GE provided credible testimony that GE classified Sadler and



                                                     10
Case 3:17-cv-00328-RGJ-CHL Document 77 Filed 02/09/21 Page 11 of 11 PageID #: 475




  Krimm as non-exempt salaried employees, to which Solutions applies. [DE 70 at 351, 379-80, 384,

  387-88]. Sadler and Krimm are not members of the labor union. [DE 70 at 393-94, 414]. They

  work from an office setting in a lab, do not clock in or clock out, and work as needed to complete

  their assignments. [DE 79 at 384, 413]. Sadler and Krimm offer no persuasive argument that they

  were “hourly employees.”

         Nor do Plaintiffs offer any argument or evidence that the second exception applies. The

  second exception applies to certain employees that are notified by GE in writing that he or she can

  opt out of Solutions. And those employees must opt out during a specified timeframe. There is no

  evidence that GE notified either Sadler or Krimm in writing that they could opt out of Solutions,

  nor is there proof that either Sadler or Krimm did in fact opt out of Solutions between April 29,

  2009 and June 30, 2009. The second exemption does not apply.

                                          IV. CONCLUSION

         For the reasons set forth above, it is ORDERED as follows:

              1. The parties are compelled to submit to arbitration in accordance with the parties’

                 arbitration agreement.

              2. This matter is dismissed without prejudice.

              3. The Court will enter a separate judgment consistent with this memorandum

                 opinion & order




                                                         February 8, 2021




                                                  11
